FILED
                            NOT FOR PUBLICATION                               MAY 15 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GAGANDEEP SINGH,                                No. 11-71362

              Petitioner,                       Agency No. A098-456-594

       v.
                                                MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 11, 2015**
                             San Francisco, California

Before: FISHER and PAEZ, Circuit Judges, and QUIST, District Judge.***

      Gagandeep Singh petitions for review of the Board of Immigration Appeals’

(BIA) decision affirming the Immigration Judge’s (IJ) determination that he was

removable for having procured a visa through marriage fraud, see 8 U.S.C. §

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
          The Honorable Gordon J. Quist, Senior District Judge, United States
District Court for the Western District of Michigan, sitting by designation.
1227(a)(1)(G)(ii), and that he was therefore ineligible for adjustment-of-status or

voluntary departure. Reviewing the BIA’s and IJ’s findings of fact for substantial

evidence, see Vitug v. Holder, 723 F.3d 1056, 1062 (9th Cir. 2013), we deny the

petition.

      1. The BIA and IJ properly relied on objective evidence in the record to

determine Singh and his putative spouse, Daylen Mikha Mills, did not “intend[] to

establish a life together at the time they were married.” Nakamoto v. Ashcroft, 363
F.3d 874, 882 (9th Cir. 2004). The couple had only brief encounters leading up to

the marriage, Mills received $5,000 after the engagement, the couple lived together

only a brief period of time after marriage and then lived separately, they never

consummated the marriage and did not have joint health insurance or property.

Mills also made a sworn statement to a U.S. Citizenship and Immigration Services

(USCIS) adjudicator that the marriage was not real and that she was paid $5,000 in

exchange for marrying Singh.1

      Unexplained inconsistencies in Singh’s and Mills’ testimony provided

substantial evidence in support of the Board’s findings that they were not credible.

See Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010). Singh testified that

      1
        Singh did not challenge these particular factual findings before the BIA.
Instead, he argued the BIA erred in its adverse credibility determinations and its
ultimate finding of marriage fraud.

                                          2
the couple’s initial meeting was not prearranged, but Mills wrote on the fiancé visa

application that the two were introduced by a mutual friend, a discrepancy neither

Singh nor Mills could explain. Singh also testified that Mills’ father helped pay for

her trips to India, whereas Mills claimed that her trips were “sponsored” and that

her first trip was arranged by a man named Fred and Singh’s family paid for her

second trip.

      In contrast, the Board credited the testimony of the USCIS adjudicator

Rebecca Cataldo who interviewed Singh and Mills for Singh’s application for

adjustment of status.2 Cataldo noted discrepancies in the couple’s testimony,

including about whether they stayed home or visited relatives during the previous

Christmas, whether they exchanged gifts or cards on Christmas and how they

arrived at the interview. Cataldo also testified, and Singh later confirmed, that

Mills was hospitalized for three or four days for pancreatitis eleven months after

their marriage, and Singh never visited her in the hospital.

      The facts and credibility determinations above provided substantial evidence

in support of the finding by clear and convincing evidence that Singh committed

marriage fraud to obtain a visa. See Nakamoto, 363 F.3d at 882. The BIA



      2
        Singh does not challenge the IJ’s and BIA’s favorable credibility findings
with regard to Cataldo.

                                          3
therefore did not err in determining Singh was removable. See 8 U.S.C. §

1227(a)(1)(G)(ii).

      2. Because substantial evidence supports the BIA’s determination that Singh

was removable for having committed marriage fraud, the BIA’s denial of Singh’s

adjustment of status petition was not in error. See Nakamoto, 363 F.3d at 883 n.6.

      3. The foregoing findings regarding marriage fraud also provide substantial

evidence in support of the BIA’s finding that Singh testified falsely about his

marriage in order to obtain immigration benefits. See Ramos v. INS, 246 F.3d
1264, 1266 (9th Cir. 2001). Because Singh’s false testimony precluded a finding

of good moral character, see 8 U.S.C. § 1101(f)(6), the BIA did not err in

concluding he was statutorily ineligible for voluntary departure. See id. §

1229c(b)(1)(B).

      PETITION DENIED.




                                          4